United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-21024
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KELVIN DANDREA COTTON,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-741-1
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Kelvin Dandrea Cotton was convicted of aiding and abetting

the possession with intent to distribute more than 50 grams of

crack cocaine.    He was sentenced as a career offender to 360

months’ imprisonment.    On appeal, he argues that the district

court failed to comply with FED. R. CRIM. P. 32(i)(3)(B) by

failing to rule on his objection to the use of two prior

convictions to enhance his sentence as a career offender.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-21024
                                  -2-

     As an initial matter, we GRANT the Government’s motion to

unseal the district court’s Statement of Reasons and to take

judicial notice of its contents.

     The district court’s compliance with Rule 32 is a question

of law subject to de novo review.     United States v. Medina,

161 F.3d 867, 874 (5th Cir. 1998).    Rule 32(i)(3)(B) requires a

district court to either “rule on the dispute or determine that a

ruling is unnecessary either because the matter will not affect

sentencing, or because the court will not consider the matter in

sentencing.”     A defendant generally is provided adequate notice

of the district court’s resolution of disputed facts when the

court adopts the findings of the presentence report.      United

States v. Mora, 994 F.2d 1129, 1141 (5th Cir. 1993).

     The district court’s statements at the sentencing hearing

indicate that the district court was overruling Cotton’s

objection and relying on the PSR’s recommendation.     Furthermore,

the district court specifically adopted the PSR’s factual

findings and guideline application in its written Statement of

Reasons.   Therefore, we conclude that the district court

satisfied the requirements of Rule 32.      See Mora, 994 F.2d at

1141.

     AFFIRMED.